Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147080                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147080
                                                                    COA: 314042
                                                                    Oakland CC: 96-145767-FC
  JAMES YOUNG STURDIVANT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 13, 2013 order
  of the Court of Appeals is considered and, it appearing to this Court that the cases of
  People v Carp (Docket No. 146478), People v Davis (Docket No. 146819), and People v
  Eliason (Docket No. 147428) are pending on appeal before this Court and that the
  decisions in those cases may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decisions in
  those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           h0129
                                                                               Clerk